DETAILED ACTION

The applicant amended claims 1, 7, and 8 in the amendment received on 04-26-2021.

The applicant added claims 19-23 in the amendment received on 04-26-2021.

The claims 1-3, 5-10, 12-15, and 17-23 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant's arguments with respect to claims 1-3, 5-10, 12-15, and 17-23 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-3, 5-10, 12-15, and 17-23 are based on newly amended matter and are addressed in the rejection below.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10, 12-15, and 17-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Asghar et al. (US 20060159021 A1) in view of Steinberg et al. (US 20040136324 A1) and further in view of Edwards et al. (US 20080049641 A1).

With respect to claim 1, Asghar teaches A communications network apportioned into a plurality of network segments, each of the network segments being defined to include a plurality of network elements and a plurality of communication links such that the plurality of communication links connect each network element to one or more other networks in the respective segment, wherein each network segment has a segment management module provided thereto, (i.e., figure 1 and section 0014-0015 teaches links, network elements interconnected by links, management systems, and network each of the segment management modules receives operational data from the plurality of network elements in its respective network segment, (i.e., section 0052 teaches receiving operational data and traffic demand and topology data).  Asghar teaches based on operational data received from the plurality of network elements, each segment management module determines the future performance of the plurality of network elements in the respective network segment, (i.e., section 0052 teaches the server may simulate routing behavior and estimate traffic loads.  Section 0081 teaches load information determining paths).  Asghar teaches in response to a segment management module determining that the future performance of one or more of the plurality of network elements in the respective network segment does not meet a threshold value for one or more of the network parameters, one or more data flows is/are re-routed, (i.e., section 0053 teaches server examines available bandwidth to determine possible congestion; section 0065 teaches server reroute sections away from congestion; and section 0063 teaches a threshold value.).   Asghar discloses the claimed subject matter as discussed above except wherein the communication network is configured as a segmented network; within the respective network segment.  However, Steinberg teaches wherein the communication network is configured as a segmented network; and within the respective network segment, (i.e., section 0013 teaches segmented network; section 0039 teaches re-routing) in order to provides for path optimization for routing of a communication session in a network having a plurality of core networks coupled to a plurality of access networks (abstract). Therefore, based on Asghar in view of Steinberg, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Steinberg to the system of Asghar in order to provides for path optimization for routing of a communication session in a network having a plurality of core networks coupled to a plurality of access networks.  Asghar and Steinberg disclose the claimed subject matter as discussed above except the communications network supports a communications route passing through a plurality of the network segments via the communications links therein and the communications route being associated with one or more network parameter limits, with the one or more parameter limits being used to determine a threshold value for the one or more network parameters for each of the plurality of the network segments through which the communications route passes.  However, Edwards teaches the communications network supports a communications route passing through a plurality of the network segments via the communications links therein and the communications route being associated with one or more network parameter limits, with the one or more parameter limits being used to determine a threshold value for the one or more network parameters for each of the plurality of the network segments through which the communications route passes, (i.e., section 0186 teaches parameters and determining thresholds) in order to monitor performance of a packet network may include storing network performance information collected from a packet network (abstract). Therefore, based on Asghar in view of Steinberg in view of Edwards, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Edwards to the system of Asghar and Steinberg in order to monitor performance of a packet network may include storing network performance information collected from a packet network.With respect to claim 2, Asghar teaches the segment management module, in operation, determines that future performance of one of the plurality of communications links will be less than a threshold value, (i.e., section 0053 teaches server examines available bandwidth to determine possible congestion; section 0065 teaches server reroute sections away from congestion; and section 0063 teaches a threshold value.).    With respect to claim 3, Asghar teaches wherein the segment management module, in operation, polls a router preceding the communications link which was determined to have an inadequate performance to determine one or more alternative communications links over which one or more data flows may be routed, (i.e., section 0023 and 0060-0061 teaches polling. ).  With respect to claim 5, Asghar teaches the segment management module, in operation, re-routes one or more data flows to one or more further network segments, (i.e., section 0065 teaches reconfiguring segments).  With respect to claim 6, Asghar teaches wherein the threshold value for the predicted performance of a network element is derived from one or more quality of service values, (i.e., section 0063 teaches a threshold value.  See also section 0013, 0018). 

With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 19, Asghar teaches wherein in iii), the segment management module, in operation, re-routes one or more data flows to one or more further network segments such that the one or more data flows is/are re-routed through at least one additional network segment through which the one or more data flows would not have passed but for the re-routing in iii), (i.e., section 0053 teaches server examines available bandwidth to determine possible congestion; section 0065 teaches server reroute sections away from congestion; and section 0063 teaches a threshold value.).

With respect to claim 20, Asghar teaches wherein the re-routing is achieved using link information, (i.e.,   section 0052 teaches the server may simulate routing behavior and estimate traffic loads; and topology data;  Section 0081 teaches load information determining paths).  Asghar discloses the claimed subject matter as discussed above except from IP routing tables.  However, Edwards teaches from IP routing tables, (i.e., 


With respect to claim 21, Asghar teaches wherein in iii), the segment management module, in operation, polls the router upstream of the most underperforming router(s) to retrieve information about a replacement router and relevant to a replacement communications link, (i.e., section 0023 and 0060-0061 teaches polling.).

With respect to claim 22, Asghar teaches wherein in iii), the segment management module, in operation, polls another router proximate to the router upstream of the most underperforming router(s) to retrieve information about a replacement router and relevant to a replacement communications link, provided that polling the upstream router will cause an unacceptable overload thereto, (i.e., section 0023 and 0060-0061 teaches polling; section 0053 teaches server examines available bandwidth to determine possible congestion; section 0065 teaches server reroute sections away from congestion.).

With respect to claim 23, Edwards teaches wherein, in operation, a rule repository is consulted to determine how much load can be offloaded in the re-routing of the one or more data flows, (i.e., section 0160 teaches rules). Therefore the limitations of claim 23 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOEL MESA
Examiner
Art Unit 2447


/J. M./
Joel Mesa
Examiner, Art Unit 2447

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447